Title: From George Washington to Anne-César, chevalier de La Luzerne, 18 October 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  sir.
                     
                     Head Quarters. 18th Octo. 1782
                  
                  I have the Honor to transmit to your Excellency a packet which was this Morng received by the Chain of Expres, from the Marquis de Vaudieul at Boston.
                  I take the Liberty to inclose to your Care several Letters for France, which I beg your Excellency will be so good as to forward by the first good Conveyance.  I have the Honor to be &c.
                  
               